RULEY, JUDGE:
This claim was originally filed in the name of Beverly Sharon Dunlap, but at the outset of the hearing, it developed that the car that was damaged as the result of the incident hereinafter set forth was owned by her husband, Wendell Dunlap. The Court, on its own motion, substituted Mr. Dunlap as the claimant, he being the real party in interest.
Mrs. Dunlap, the only witness who testified at the hearing, related that at about 6:00 p.m. on January 17, 1979, she was proceeding in a westerly direction on Interstate 64 en route from Belle, West Virginia, to her home in Alum Creek, and was nearing the Greenbrier Exit in Charleston. She testified that she was operating her husband’s 1972 Monte Carlo automobile at a speed of about 50 miles per hour when she observed a large rock rolling from the hillside to her right. Believing that the rock would be caught in the ditch line, she moved to her left and nearer to the center line. Unfortunately, the rock was not caught in the ditch line, and rolled directly into the path of her vehicle. Due to the presence of other traffic, she was unable to avoid striking the rock. As a result, her husband’s car, which at the time had a fair market value of $1,500.00, was rendered a total loss. According to Mrs. Dunlap, she had no knowledge of rocks ever having fallen from the particular area of hillside adjacent to Interstate 64.
No evidence was introduced that the respondent was on notice or had any reason to anticipate that this particular rock, or any rocks in the area, would suddenly break away from the hillside and fall into the highway. For this reason, and in accordance with prior opinions of the Court, we must deny this claim. See Hammond v. *76Dept. of Highways, 11 Ct. Cl. 234 (1977) and Collins v. Dept. of Highways, 13 Ct. Cl. 22 (1979).
Claim disallowed.